Attachment to Advisory Action
The following is in reply to the applicants’ submission (e.g. After Final response) filed on July 5, 2022.  The After Final amendment has been fully considered, entered, and made record.
As a result of the amendment, Claims 12 through 14 and 24 through 27 have been allowed.
However, the rejections applied to each of Claims 12, 23, and 24 under 35 U.S.C. 102(b) in the previous office action (dated March 17, 2022) can be applied now to each of new Claims 28 and 29. Although the term “radially” (line 9 of each of Claims 28 and 29) has been added to the claim, this does not overcome Maesoba.  Maesoba discloses feeding the first coil portion from the support member (2) along the guide device (4) via rotation to radially insert [around the outer diameter of guide device 4] the adjacent superimposed linear portions (L1) in the slots (Figs. 9, 10, col. 4, lines 45-48).
The examiner suggests a clarification to each of Claims 28 and 29 in order to overcome Maesoba.  For example in Claim 28, the phrase –toward the hollow core—should be added after “in the slots” (line 9); and –a direction of the radiuses of—should be added after “during the insertion in” (line 13).  The same changes can be made to Claim 29. This would overcome the 35 U.S.C. 102 rejections of Maesoba as applied to Claims 28 and 29.
The examiner suggests additional changes to correct minor informalities with the claim language in each of Claims 12 and 24.  These suggestions below are to ensure that latter certain terms or phrases are consistent with earlier terms and phrases.  The suggested changes have no impact on the scope of the claimed invention.
In Claim 12, --outer curved surface—should be added after “coil portion from the” (line 8); and –towards to the hollow core—should be added after “in the slots” (line 9).
In Claim 24, “surface” (line 6) should be deleted; --outer curved surface—should be added after “coil portion from the” (line 8); and –towards to the hollow core—should be added after “in the slots” (line 9).
Two telephone calls were made to BRIAN P. HOPKINS, Attorney of Record, on August 15, 2022 and August 8, 2022, to request a telephone interview in hopes of resolving the above clarifications in an examiner’s amendment.  However, the telephone calls did not result in a telephone interview being made or scheduled.  The examiner invites applicants to a telephone interview to discuss the changes above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896